Citation Nr: 1517553	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  10-38 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a fungal infection.
 
2.  Entitlement to an initial compensable evaluation for a right foot spur.

3.  Entitlement to an initial compensable evaluation for a left foot spur.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to June 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO).  

During the pendency of the appeal, an October 2011 rating decision increased the Veteran's disability rating for his service-connected fungal infection to 10 percent disabling, effective July 1, 2009.  As that rating decision did not assign the maximum disability rating possible, the appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

These matters were before the Board in March 2013, when they were remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's service-connected fungal infection was manifested by less than 20 percent of the entire body or exposed areas affected and did not require treatment with systemic therapy of corticosteroids or immunosuppressive drugs. 

2.  Prior to August 10, 2010, the Veteran's right and left foot spurs did not result in symptomology that more nearly approximates a moderate foot injury.  
 
3.  Beginning August 10, 2010, the Veteran's right and left foot spurs, which were manifested by tenderness, pain on use, intermittent swelling, and limitations with standing and walking, manifested in symptomatology that equates to a moderate foot injury.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for service-connected fungal infection have not been met.  38 U.S.C.A. §§ 1155 (West 2014), 5103A, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7899-7813, 7806 (2014).

2.  Prior to August 10, 2010, the criteria for an initial compensable rating for right and left foot spurs have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, 4.72, Diagnostic Codes 5015, 5003, 5276-5284 (2014).

3.  Beginning August 10, 2010, the criteria for a 10 percent rating for right and left foot spurs have been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, 4.72, Diagnostic Codes 5015, 5003, 5276-5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

This case was remanded by the Board in March 2013.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The March 2013 remand directed the AOJ to obtain updated treatment records and provide the Veteran a contemporaneous VA examination to assess the severity of his service-connected fungal infection and bilateral foot spurs.  On remand, updated VA treatment records were associated with the claims file and the Veteran was provided VA examinations in July 2013.  As such, the Board finds that there was substantial compliance with the Board's prior remand directives.  

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims Court (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

The appeal for a higher initial disability rating arises from a disagreement with the initial evaluations assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA has satisfied its duty to assist the Veteran in substantiating his claims pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) (2014).  The Veteran's VA and private medical records have been obtained and in January 2012 VA was informed by the Social Security Administration (SSA) that the Veteran had never applied for SSA benefits.  VA provided the Veteran with medical examinations in March 2009, April 2011, and July 2013.  The VA examination reports reflect that the examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient detail to apply the rating criteria.  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), a VLJ who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted by an accredited representative from the Veterans of Disabled American Veterans.  The representative and the VLJ asked questions to draw out relevant evidence in support of the Veteran's appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative, through testimony and questioning demonstrated actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in Bryant such that the Board may adjudicate the claims based on the current record..

Analysis 

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.  

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155 (West 2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  

Additionally, a staged rating is warranted if the evidence demonstrates distinct periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

Increased Rating for Fungal Infection

At his March 2009 VA examination, the Veteran reported bilateral dry skin and scaly areas on his feet, especially on the plantar surface of his feet.  He stated the rash was very itchy, red, and sore.  He noted that his condition was aggravated by moist humid climates and stated that after showers he waited about 30 minutes before placing socks or shoes on.  He stated that if he did so prior to this, he had more discomfort.  He also reported that his great toenail on the right foot fell off about every six months.  He denied wearing any corrective devices on his foot, but noted that he treated his skin condition with cream on a daily basis.  The examiner noted that his fungal infection did not result in disfigurement to the feet.

Upon examination, there was a scaly dry pruritic rash observed on the right plantar area of the Veteran's right foot.  The examiner noted that it covered approximately two percent of the Veteran's right foot.  Upon examination, the Veteran's left foot was within normal limits.  The examiner noted that the Veteran had excessive ridging, which was consistent with fungal infection, on his bilateral toenails.  In the CPEP examination overview of the examination, the examiner noted that the Veteran had described a skin condition and noted that he treated it with daily medication.  In response to the question, does the report describe the percentage of the entire body, the examiner stated "Yes.  It was 60 percent exposed area, 3 percent of entire body."  The Board notes that the examination report contained conflicting statements regarding the percentage of the Veteran's body that was affected by his fungal condition.  As these discrepancies cannot be reconciled, the Board affords little probative weight to either estimate.  

On his February 2010 notice of disagreement (NOD), the Veteran indicated that his fungal infection caused severe problems, that his toenail fell off every six months, and that he had disfigurement and functional impairment.  He noted that his fungal infection caused pain, which he rated as 4-5/10.

An August 2010 treatment record from Dr. Nayles, M.D., noted that the Veteran reported foot pain in the heel and bottom of his bilateral feet.  The Veteran noted that he experienced episodic blisters.  Dr. Nayles noted that the pain was aggravated by running and other weightbearing activity, that the Veteran reported foot weakness, and denied rest and analgesic medications as alleviating factors.  Upon examination, the Veteran's feet were normal except he was noted to have bilateral tenderness to palpation.  The Veteran was assessed with inter alia a chronic fungal infection.  He was prescribed Lotrisone cream to be applied twice a day for 10 days.  Treatment records from Dr. Nayles dated in January2010, February 2010, and September 2010 were silent for any foot complaints.  
On his September 2010 VA Form 9, the Veteran requested a 20 percent rating for his fungal infection.  He asserted that his fungal infection resulted in severe disfigurement and limitation of motion due to scarring.  The Veteran indicated that more than five percent of his body area was affected by the infection.

At his April 2011 VA examination, the examiner noted that the Veteran's skin rash involved both feet and was chronic in nature.  The Veteran described flare-ups that occurred 2-3 times a week with heat exposure.  He noted that during flare-ups he developed a red, pruritic, painful, and odor-involving rash over the plantar area of his feet.  He noted that he also got some blistering and scaling.  The Veteran reported that he used non-specified antifungal cream during flare-ups, which he believed was similar to Lamisil.  He indicated that during acute flare-ups he used medication up to twice a day for four days and could not go anywhere because he could not wear socks or shoes.  Some postinflammatory hyper-pigmentation was observed, but the examiner opined that the Veteran had no significant scarring and no disfigurement.  With regard to therapy, the Veteran had no systemic therapy or x-ray therapy. 

Upon examination, the Veteran's right foot had a faint moccasin scale over the entire plantar area, with slight interdigital scaling but no overt redness.  Small scattered hyperpigmented macules were noted along the medial area of the right foot, but the examiner opined that they did not result in scarring or disfigurement.  The total body surface area of the Veteran's right foot rash was three percent, with zero percent exposed body surface area affected.  Upon examination of the Veteran's left foot, the Veteran had a slightly erythematous, scaly, macular rash that covered the mid plantar foot region of his left foot.  Some scaling, but no scarring or disfigurement was observed.  The examiner opined that the rash covered approximately two percent of the Veteran's total body surface and 0 percent of his exposed body surface area.  

At his May 2012 hearing, the Veteran testified that his fungal infection was active throughout the entire summer and that his feet got red, sore, and blistered.  He stated that heat and humidity aggravated his skin condition and caused flare-ups.  He noted that during his flare-ups he had trouble wearing shoes and that he had to miss up to a week at a time.  He noted that treatment included soaking his feet and applying prescription cream to his feet.  He reported that because of the grease from the cream, when he wore shoes his feet slopped back and forth and felt like his feet were in water, which made it hard to focus. 

A January 2013 VA treatment record noted that the Veteran reported a left foot heat rash.  A March 2013 VA treatment record noted that the Veteran had a chronic fungal infection that affected the lateral and volar surfaces of his feet.  The Veteran reported that it itched intensely.  On examination, the Veteran was noted to have a scaly confluent rash on lateral and volar surfaces of both feet.  He was prescribed ketoconazole cream to be applied to his feet daily. 

At his July 2013 VA skin examination, the Veteran reported that he had foot rash outbreaks at least every 3-4 weeks, which lasted approximately one week and resolved with medication and minimal shoe use.  Examination revealed dry irritated skin without evidence of drainage or infection, which was minimally tender to touch.  The examiner noted that the rash was approximately seven cm by four cm area on the lateral dorsal area of both feet.  The examiner opined this was consistent with the Veteran's diagnosis of tinea pedis.  The examiner opined that the Veteran's skin condition did not result in scarring or disfigurement of the head, neck, and face, systemic manifestations, abnormal gait, or debilitating or non-debilitating episodes of primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner noted that the rash required constant or near-constant use of topical corticosteroids and affected 5-20 percent of the Veteran's total body area, and zero percent of exposed body areas.  With regard to occupational impairment, the examiner noted that the Veteran was unable to wear boots during outbreaks and that he reported missing approximately two months of work in the past six months.  The Veteran also reported difficulty standing or walking for long periods during flare-ups.  

The Veteran's fungal infection is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7899-7813 (2014).  Diagnostic Code 7899 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27 (2014).  In the present case, the Veteran's fungal infection was rated by analogy to dermatophytosis.  Under Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.

While the Board acknowledges the Veteran's contention that his fungal infection has resulted in severe disfigurement and scarring, the weight of the evidence is against such a finding.  All the examination reports noted that the Veteran's condition did not result in disfigurement of the head, face, or neck and the March 2009 and July 2013 examiners both noted that the Veteran's fungal infection did not cause scarring or disfigurement.  While the April 2011 examiner noted that the Veteran had some post-inflammatory hyper-pigmentation, the examiner opined that the Veteran had no significant scarring and no disfigurement.  Additionally, subsequent examination was silent for any indication of hyper-pigmentation.  In the absence of evidence of disfigurement or scarring, the Board finds that Diagnostic Code 7806 is most applicable.  

Diagnostic Code 7806 provides that where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a noncompensable evaluation is warranted.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs are required for a total duration of less than six-weeks during the past 12-month period, a 10 percent rating is assigned.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent rating is assigned.

After a review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted.  The April 2011 VA examination indicated that the total body surface area of the Veteran's right foot rash was three percent, with zero percent exposed body surface area affected.  With respect to his left foot, approximately two percent of the Veteran's total body surface and zero percent of his exposed body surface area were affected.  When the percentages for all affected areas are combined, the Veteran had five percent of his total body area and zero exposed area affected.  The July 2013 examiner opined that the Veteran required constant or near-constant use of topical corticosteroids and that his fungal infection affected 5-20 percent of the Veteran's total body area, and zero percent of exposed body areas.  As the evidence indicates that the Veteran's fungal infection has required only topical therapy and affects more than 5 percent, but less than 20 percent of his body, a rating in excess of 10 percent is not warranted. 

As noted above, the March 2009 examination report contained conflicting findings regarding the percentage of body area affected.  Specifically, the examiner indicated that the Veteran's right foot rash affected two percent of his total body area, but later stated that the Veteran's skin condition effected 60 percent of the Veteran's exposed area, 3 percent of entire body was affected.  The March 2009 examiner's findings cannot be reconciled and are inconsistent with the remaining evidence of record.  Specifically, the other evidence of record indicates that the Veteran's fungal infection had not affected any exposed area.  Accordingly, the Board affords the body percentage finding in the March 2009 report little probative weight.  

As such, the preponderance of the evidence is against assigning an initial compensable rating for the Veteran's fungal infection, the benefit of the doubt rule does not apply and the appeal is denied.  38 U.S.C.A. § 5107 (b) (West 2014); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Right and Left Foot Spurs

A September 2010 rating decision granted service connection for right and left foot spurs, and rated it as 0 percent disabling under Diagnostic Code 5284-5015.  38 C.F.R. § 4.71a, Diagnostic Code 5284-5015 (2014).  

Pursuant to Diagnostic Code 5015, benign new growths of bones, including bone spurs, are rated under Diagnostic Code 5003 as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5284-5015 (2014).

Under Diagnostic Code 5003, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion, when the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  A 20 percent rating is available when, in the absence of limitation of motion, there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Id. 

The Rating Schedule does not contain a Diagnostic Code addressing limitation of motion of the foot.  Nevertheless, Diagnostic Code 5284, foot injuries, other, is a general Diagnostic Code under which a variety of foot injuries may be rated.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).  Under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Id.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Id.  Severe foot injuries are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.  Id.  

The words "marked," "severe" and "pronounced" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

The Veteran was afforded a VA general medical examination in March 2009.  While the Veteran reported problems with his ankle and toenails, aside from his fungal infection on his bilateral feet, he did not report specific concerns regarding his feet.  Upon examination, the Veteran's right and left feet were normal in appearance and were not tender.  No flatfoot deformity was evident and the Veteran had fingerbreadth under the arch without difficulty.  The Veteran had right great toe flexion to 20 degrees, left great toe flexion to 45 degrees, right great toe flexion to 55 degrees, and left great to extension to 60 degrees.  The examiner noted that the Veteran did not have an abnormal gait, and there was no evidence of abnormal weightbearing, flat feet, or foot discomfort.  Weightbearing x-rays of the Veteran's bilateral feet revealed normal arches and minimal bilateral posterior calcaneal spurring.  The bones and joints were otherwise unremarkable.  

In his February 2010 notice of disagreement (NOD), the Veteran indicated that he had daily pain in his right foot and that, due to pain, it was difficult for him to walk up one flight of stairs or exercise.  

An August 10, 2010 treatment record from Dr. Nayles, M.D., noted that the Veteran reported foot pain in the heel and bottom of his bilateral feet.  Dr. Nayles noted that the pain was aggravated by running and other weight bearing activity, that the Veteran reported foot weakness, and denied rest and analgesic medications as alleviating factors.  Upon examination, the Veteran's feet were normal except he was noted to have bilateral tenderness to palpation.  The Veteran was assessed, inter alia, with foot pain and a bone spur, and a chronic fungal infection.  Treatment records from Dr. Nayles dated in January 2010, February 2010, and September 2010 were silent for any foot complaints.  

On his September 2010 VA Form 9, the Veteran requested a 20 percent rating, respectively, for his right and left foot spurs and asserted that he had daily foot pain.  

At his April 2011 examination, the Veteran reported that his bilateral heel condition resulted in intermittent daily pain involving the heels and arches of each foot, brought about with standing, walking, and moderate pain, rated as 5/10, brought on by standing more than 10 minutes.  The Veteran reported taking anti-inflammatory medication at least twice a week for painful flare-ups, with some relief.  He described intermittent swelling and redness of the heels occurring about once a month.  He noted that the redness and swelling went down at night when he got off his feet.  The Veteran stated that due to pain, he was unable to stand or walk more than 10 minutes or one-quarter mile.  He denied any fatigability or instability.  He stated that he had daily flare-ups, which he resolved by getting off his feet for more than 25 minutes.  

The Veteran denied using a cane or brace, being incapacitated during the past 12 months, requiring injections, surgery, or hospitalizations for his foot spurs.  The Veteran reported that he had been given inserts for the condition, but the examiner noted that a brace, corrective shoes, or crutches probably would not help.  With regard to occupational impairment, the Veteran noted that he was a part-time construction worker, but had to limit his standing and walking to only 10 minutes due to pain and loss of endurance.  The examiner opined that the Veteran did not have additional loss of motion of the ankles or feet or frank instability during flare-ups.  The examiner opined that functionally, the Veteran was limited to standing and walking because of pain and subjective weakness.   

Upon examination, both feet were normal in appearance without redness, swelling, heat, or bony abnormality.  The heels and arches were tender to touch bilaterally.  The Veteran's toes were aligned normal bilaterally with the exception of slight medial deviation to each great toe of about 15 degrees at the base of each great toe.  There were no contracture deformities of the toes.  Range of motion of the toes revealed extension and flexion within normal limits in all directions.  No calluses were noted with the exception of a 1 cm linear callus over the medial right great toe.  Tenderness was noted to the arches and heels bilaterally.  Achilles tendon aligned normal bilaterally, without pronation with either standing or sitting.  Neurological examination revealed no instability or neurologic deficits.  No evidence of hammertoes, high arch, clawfoot, forefoot or midfoot malalignment, or other deformity was observed.  

There was no additional weakness, fatigability, dis coordination, additional restricted range of motion, and no functional impairment following repetitive stress testing against resistance testing involving the bilateral feet.  X-rays evidenced an increase in the intermetatarsal angle between the first and second metatarsal with slight lateral subluxation of the plantar sesamoid and mild hallux valgus deformity.  Otherwise, no significant bone, joint or soft tissue abnormality was demonstrated.

At his May 2012 hearing, the Veteran testified that his bone spurs caused foot pain and that he had to take breaks to rest.  He noted that after work he had to rest, soak, and elevate his feet to try to get the swelling down and reduce the pain.  With regard to pain, the Veteran reported that his feet hurt 3 to 4 days per week.  He noted that in the morning, his pain was usually a one or two and by the afternoon, it was between a six and eight, depending on the day.  With regard to treatment, the Veteran stated that he took pain medication, but did not use insoles or special shoes.  The Veteran reported that because of his fungal infection he frequently wore sandals, when not at work, but noted that doing so aggravated his foot spurs.  

At his July 2013 VA foot disability examination, the examiner confirmed the prior diagnosis of bilateral heel spurs.  The examiner noted that the Veteran did not have any other foot diagnosis.  With regard to pertinent physical findings, the examiner noted that the Veteran had tenderness to palpation of his bilateral heels, which was consistent with heel spurs.  The examiner noted that the Veteran had a normal gait and did not use any assistive device.  X-rays of the Veteran bilateral feet revealed degenerative or traumatic arthritis.  The examiner noted that the arthritis did not involve multiple joints of the same foot.  With regard to occupational impairment, the examiner noted that the Veteran reported he had missed at least three months of work in the last six months, due to foot pain and his fungal rash.  

Initially, the Board notes that a compensable rating is not warranted under Diagnostic Code 5003, because the Veteran's foot spurs do not affect a group of minor joints.  Additionally, while the July 2013 examiner noted that the Veteran had degenerative or traumatic arthritis of his bilateral feet, the Veteran's arthritis has not been related to his service-connected bilateral foot spurs.  Moreover, the examiner specifically noted that the arthritis did not involve multiple joints.  Accordingly, a 10 percent rating is not warranted under Diagnostic Code 5003 for minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  

As noted above, the Rating Schedule does not contain a Diagnostic Code addressing limitation of motion of the foot; however, Diagnostic Code 5284 is a general Diagnostic Code under which a variety of foot injuries may be rated.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).  

For the period prior to August 10, 2010, the evidence is against finding that the Veteran's right and left foot spurs warranted a compensable rating.  Specifically, the March 2009 VA examination report noted that the Veteran's right and left feet were normal in appearance, were not swollen, and were nontender throughout the examination.  Moreover, the Veteran expressly denied any foot discomfort.  Accordingly, the Board finds that the evidence is against a finding that the Veteran's right and left foot spurs approximated the criteria for a 10 percent rating on the basis of a moderate foot injury under Diagnostic Code 5284.  Id.  

For the period beginning August 10, 2010, the Board finds that a 10 percent rating, but no higher, is warranted under Diagnostic Code 5284.  Id.  Dr. Nayles' August 10, 2010 treatment record noted that the Veteran had pain in his heels, plantar area, and midfoot.  The Veteran reported that he had pain and weakness in his feet, which was aggravated by running or other weight bearing activity, and that rest and analgesic medication did not alleviate his pain.  

At his April 2011 VA examination, the Veteran's feet were noted to be fairly normal in appearance without redness, swelling, heat, bony abnormality.  The Veteran reported tenderness to palpation, intermittent swelling, and daily intermittent moderate pain in his heels and arches.  He noted that his pain was aggravated by standing and walking and that anti-inflammatory medicine helped to resolve his symptoms.  While the Veteran noted that he was limited in standing and walking due to pain and subjective weakness, he specifically denied fatigability and instability.  

At his July 2013 examination, x-rays revealed minimal posterior calcaneal spurring.  The examiner noted that the Veteran had tenderness to palpation, which was consistent with heel spurs, but evinced a normal gait without the need for assistive devices.  The examiner indicated that there were no other pertinet physical findings.  

In light of the above, the Board finds that, beginning August 10, 2010, the evidence indicates that the Veteran's right and left foot spurs manifested in symptoms comparable to a moderate foot injury.  Specifically, the Veteran had pain on use, tenderness, intermittent swelling, and limitations in standing and walking due to pain.  However, the Board finds that the evidence is against finding that the Veteran's right and left foot spurs manifested in symptoms comparable to a moderately severe or severe foot injury.  Accordingly, a rating in excess of 10 percent is not warranted.  Specifically, the Veteran's foot spurs did not result in abnormal gait, abnormal weightbearing, the need for assistive devices, or functional impairment that would be equally well served by an amputation and prosthesis.  

The Board acknowledges the Veteran's assertions that he was limited to standing and walking for no more than 10 minutes due to pain and loss of endurance and that he missed three month of work during the last six months because of foot problems.  At his May 2012 hearing, the Veteran indicated that his absences from work were "mostly due to his fungal problem."  As the Veteran has indicated that his absences from work are largely unrelated to his foot spurs, those absences do not weigh in favor of finding a moderately severe foot injury.  After reviewing all the evidence, the Board finds that the Veteran's right and left foot spurs did not manifest in symptoms that more nearly approximated moderately severe or severe foot injuries.  

The Board considered whether a higher rating was available under 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283.  While April 2011 x-rays demonstrated mild hallux valgus, the evidence of record does not relate that diagnosis to the Veteran's service-connected foot spurs.  Moreover, as the examiner noted that it was mild, it would not warrant a compensable evaluation.  Accordingly, Diagnostic Code 5280 is not applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2014).  With regard to the remaining Diagnostic Codes, they are not applicable because the evidence indicates that the Veteran does not have flat feet, weak foot, claw foot, Morton's disease, hallux rigidus, hammer toe, or nonunion or malunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2014).  

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his right and left foot spurring and fungal infection disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014).  

Here, the applicable rating criteria more than reasonably describe the Veteran's disability and symptomatology.  The Veteran has not submitted evidence indicating that his disabilities or the difficulties flowing from his service-connected disabilities constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  The Veteran reported that his foot spurring disabilities manifested in pain on use, subjective weakness, tenderness, swelling, and limitations standing and walking.  With regard to his fungal infection, the Veteran reported that it manifested in an itchy and red rash, and that during fungal flare-ups he was unable to wear shoes or socks.  The Veteran's symptoms are contemplated in the General Rating Formula and provided for in the ratings assigned herein.  Additionally, the Board observes that higher schedular ratings are available for the Veteran's disabilities, but the facts do not indicate that his disabilities warrant higher ratings.  

Consequently, the Board finds that the available schedular evaluations are adequate to rate these disabilities.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the Veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately describe or reflect his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran is currently employed and he has not asserted that his is unable to gain or maintain substantially gainful employment because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.

ORDER

Entitlement to an initial evaluation in excess of 10 percent for service-connected fungal infection is denied.

For the period prior to August 10, 2010, entitlement to an initial compensable rating for right and left foot spurs is denied

For the period beginning August 10, 2010, entitlement to a 10 percent rating, but no higher, for right and left foot spurs is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


